Citation Nr: 0736365	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's spouse


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1993 to April 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that following the veteran's hearing, the 
veteran's representative submitted additional medical 
evidence to the Board and waived the veteran's right to have 
this evidence initially considered by the originating agency.

The Board also notes that in a March 2003 rating decision, 
the RO denied the veteran's claim for an increased rating for 
her service-connected TMJ syndrome, status post bilateral 
condylotomies.  The record reflects that in an August 2004, 
statement, the veteran indicated that she did not wish to 
continue her appeal with respect to this issue.  Accordingly, 
the issue is not on appeal before the Board at this time.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

The medical evidence shows that the veteran was diagnosed 
with PTSD during VA outpatient treatment, during treatment at 
the Women's Trauma Recovery Program, part of the Puget Sound 
HCS in Seattle, Washington, and during VA examinations in 
February 2002 and November 2004.  However, the evidence 
currently of record does not establish the veteran's 
participation in combat with the enemy or corroborate the 
occurrence of an in-service stressor supporting the diagnoses 
of PTSD.

Although some of the veteran's alleged stressors are not 
verifiable or do not appear to have contributed to her 
development of PTSD, at her May 2007 Travel Board Hearing, 
she testified that while assigned to D Company, 122nd 
Battalion, 2nd Brigade, 2nd Infantry Division, 1st Platoon in 
South Korea in November 1993, her unit was mistakenly fired 
on by South Koreans for several hours during a field exercise 
conducted above a South Korean firing range.  She also 
reported this incident during VA outpatient treatment, during 
her VA examination in February 2002, and in a December 2001 
statement submitted in support of her claim.  This incident 
is potentially verifiable but the RO has not undertaken any 
development to do so.  

In addition, while the case is in remand status, the veteran 
should be provided notice in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  In response to her PTSD claim, the 
veteran should be provided the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), to 
include the notice specified by the Court 
in Dingess/Hartman and notice that she 
should submit any pertinent evidence in 
her possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly known as 
the U.S. Armed Forces Service Center for 
Unit Records Research (CURR) and request 
it to verify the veteran's allegation that 
her unit was subjected to gunfire by the 
South Koreans in November 1993.  If 
stressor verification cannot be done due 
to insufficient information, that fact 
should be documented in the record.

4.  The RO or the AMC should readjudicate 
the veteran's claim for service connection 
for PTSD.  If the benefit sought on appeal 
is not granted, she and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



